DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Reply filed 3/11/2021.
Claims 1-4, 6-16, and 18-19 are pending. 
Previous rejections under 35 USC 103 are maintained. 
Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive. Applicant argues the art fails to teach separation by pressure reduction and teaches away from such by teaching only minimal reduction in pressure to the second reactor. Applicant’s arguments are not persuasive. In response, Abrams teaches cooling through a series of heat exchanger and then separating the cooled stream in a vapor-liquid phase separator (figure). It is known that the phase separation is dependent on the pressure and temperature of the feed entering the drum and may include phase separation through pressure reduction as shown by Skogestand. In Abrams the temperature is reduced though exchangers 22 24 and the pressure is reduced by at least the pressure required through the series of exchangers and may be reduced within the drum. The invention of Abrams “provides a convenient and practical method for controlling the vapor feed temperature and composition into a second reactor relatively independently of the first reactor outlet temperature, by using a series-connected heat exchanger arrangement with only minimal reduction in feedstream pressure to the second reactor” (col. 1, lines 26+). Minimizing pressure reduction to the downstream reactor still allows some pressure reduction. It would have been obvious to utilizes pressure reduction to achieve the desired pressure and temperature for separation of the undesired components from the vapor feed to the hydrotreating reactor. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, and 12-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Que (US 6,660,157) in view of Abrams (US 4,457,829) and Skogestad, Chemical and Energy Process Engineering, CRC Press 2009, section 7.5, pages 189-196.
With respect to claims 1-4, 6-9 and 12-16, Que teaches hydroprocessing a hydrocarbon feedstock in a slurry hydrocracking reactor (abstract, col. 6, lines 24-25). Que teaches separating the effluent in a hot high pressure separator or a series of separators into at least a vapor stream comprising diesel and lighter hydrocarbons and a liquid stream comprising vacuum gas oil (col. 2, lines 33+; col. 6, lines 13+). The diesel and naphtha are subject to refining in a hydrotreating unit and have a boiling range up to 350C and the vacuum gas oil and heavier boil at 350C and above in the examples (see col. 8 and 9). The more than one separator may include a hot high pressure separator and a cold separator (col. 3, line 58+). The effluent enters the hot high pressure separator from the top of the slurry reactor (col. 3), thus it is expected, or else would have been obvious, that the separation temperature would be about the temperature of the reactor, i.e. 420-460C. This temperature falls within the claimed ranges. The vapor stream is fed to a hydrotreating zone for refining diesel and naphtha components to form a product stream (col. 2, lines 36-37; col. 9). Additional vapor components further removed from the liquid fraction may also be combined with the vapor fraction for hydrotreating and producing product (col. 6, lines 33-41). Que teaches separating VGO components in the liquid phase for recycle and cracking in the slurry cracking reactor or for producing high value VGO (col. 5).
Que teaches using a series of separators including a high pressure separator and subsequent cold separator to recover a fraction comprising diesel and lighter components from the vacuum gas oil. Given the subsequent cold separator, a cooling step is expected between the two separators. Que is silent regarding wherein a second or additional separator operates by reduction in both temperature and pressure.

It would have been obvious to one of ordinary skill in the art at the time of invention to select as the one or more separators for separating a vapor boiling below 350 C from the vacuum gas oil in the process of Que a series comprising a high pressure separation step, cooling, and a phase separation step as taught in Abrams to do no more than obtain the predictable results of condensing and removing additional heavy components from the vapor fraction prior to hydrotreating the vapor in the process. Phase separation step of Abrams occurs at a lower pressure given the pressure drop through the series of exchangers upstream of the phase separator drum and phase separators are known to include flash separation as shown in Skogestad.
Que is silent regarding separating the cooled stream to form a liquid stream and a vapor stream that includes less than 10 wt% or less than 1% of components having boiling points of greater than 343°C.
Skogestad teaches a phase separator (Figure 7.4) for separating more volatile components in a vapor fraction from less volatile components in a liquid fraction, but complete separation is not achieved.  The separation is a function of temperature and pressure (p. 189, 
Que teaches the desired product, which is passed through the hydrotreating reactor, is diesel and naphtha. Que teaches wherein additionally vacuum gas oil may be recovered and recirculated or high quality vacuum gas oil produced (col. 5, lines 44+). Because the first separation drum will produce incomplete separation and there is motivation to recover more diesel in the vapor and more vacuum gas oil in the liquid, it would have been obvious to one of ordinary skill in the art at the time of the invention to further remove heavy vacuum gas oil from the vapor stream using a second flash separation drum. The use of multiple separators on the vapor stream is also taught in Que (col. 2, line 43+, “The high-pressure separation system of the present invention preferably includes a hot high-pressure separator and a cold high-pressure separator.”).  With respect to the composition of undesired component of a stream, here VGO in the vapor stream, it would have been obvious to one of ordinary skill in the art at the time of the invention to minimize the undesired component, including less than 10 or less than 1 percent. Further, minimizing the VGO in the vacuum gas oil to allow more recycling or recovering of VGO and would minimize the volume of the downstream hydrotreating reactor and associated separation equipment. 
With respect to cooling the temperature to 250-350C or 260-315C, Que teaches wherein the second drum may be relatively cold, but is silent regarding temperature. However, given the temperature is a result effective variable as shown by Chemical and Energy Process Engineering, it would have been obvious to one of ordinary skill in the art at the time of invention to design the temperature such that desired separation is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215. MPEP 2144.
Que teaches further separating the liquid fraction (bottom stream from separator 3) in a low separation system which may include a separator 5 and fractionation column 6 (figure1; col. Que does not explicitly list the overhead stream as an unstabilized naphtha, however, given the product streams from 6 and 7 are end gas, a vapor in the distillate (bottom of 7), a second distillate (side of 6) boiling between vacuum gas oil and the light distillate, and a vacuum gas oil (bottom of 6), the light and second distillates appear to be naphtha and diesel. Given the naphtha and end gas is recovered from the overhead of the fractionation column 6, this appears to be an unstabilized naphtha. The hydrotreating reactor processes a portion of the unstabilized naphtha and the diesel isolated from the liquid as well as the naphtha and diesel overhead from separator 3, or from any additional separators added to the vapor from separator 3 as discussed above with respect to claim 1. With respect to the liquid stream in the combination of Que and Chemical and Energy Process Engineering, it would have been obvious to combine the heavy portion removed from the first vapor is effluent which should have been separated with the first separated liquid, i.e. the liquid fraction, thus, it would have been obvious to add the second liquid back into the first and process the combined stream in the same manner just discussed. 
Claims 10, 11, 15 and 19 are rejected under 35 U.S.C. 1G3 as being unpatentable over Que, Abrams and Chemical and Energy Process Engineering as applied to claims 1 and 12 above, and further in view of Bowman (US 2013/0043161).
With respect to claims 10, 11, 18 and 19, Que teaches wherein the liquid from the first hot high-pressure separator may be further separated in a series of low pressure separators. Que is silent regarding stripping the effluent liquid fraction and the liquid stream to form a stripped liquid and a stripper vapor; recovering a diesel range component from the stripped liquid [claim 18] or fractionating the stripped liquid into a pitch range component, a heavy vacuum gas range component, a light vacuum gas range component, and a diesel range component [claim 19]; and removing off gas and sour water from the stripper vapor to obtain an 
However, Bowman teaches separating a hydrocracked (including slurry hydrocracking (0033)) effluent in a first hot vapor liquid separator 30 (0047). The liquid stream 34 is passed to a second hot separator 42 and then stripped in a hot stripper 50 to form a stripped liquid and a stripped vapor (0050). The vapor from the stripper may be further separated to remove off gas 100, sour water (not shown), and unstabilized naphtha 104 (0057; 0062). The stripped liquid 106 may be sent to a fractionator 90 where a number of components are recovered, including e.g. a naphtha stream 130, a kerosene side cut 122, a diesel side cut 124, and an unconverted bottoms stream 126 (0061).
It would have been obvious to one of ordinary skill in the art at the time of the invention to subject the liquid fraction of Que to stripping to remove off gas, sour water, and unstabilized naphtha prior to fractionating as an alternative to separating these light components overhead in the fractionation column as taught in Bowman.
Bowman does not teach wherein a heavy vacuum gas range component, a light vacuum gas range component and a pitch component are removed from the fractionator 90. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recover instead of a single unconverted bottoms a number of desired fractions boiling below the diesel side cut stream, including light and heavy gas oil and the remaining pitch.
Que teaches optionally sending light distillate fractions with the vapor effluent to the hydrotreating. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to send light components separated in the low pressure separation system of Que in view of Bowman, including unstabilized naphtha, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771